EX-99.d.3.a Schedule A to the Investment Advisory Agreement by and between EGA Emerging Global Shares Trust and Emerging Global Advisors, LLC Funds Effective Date Fee EGShares GEMS Composite ETF April 17, 2009 0.75% EGShares Basic Materials GEMS ETF April 17, 2009 0.85% EGShares Emerging Markets Metals & Mining ETF April 17, 2009 0.85% EGShares Consumer Goods GEMS ETF April 17, 2009 0.85% EGShares Consumer Services GEMS ETF April 17, 2009 0.85% EGShares Emerging Markets Consumer ETF March 2, 2010 0.85% EGShares Energy GEMS ETF April 17, 2009 0.85% EGShares Financials GEMS ETF April 17, 2009 0.85% EGShares Health Care GEMS ETF April 17, 2009 0.85% EGShares Industrials GEMS ETF April 17, 2009 0.85% EGShares Technology GEMS ETF April 17, 2009 0.85% EGShares Telecom GEMS ETF April 17, 2009 0.85% EGShares Utilities GEMS ETF April 17, 2009 0.85% EGShares India Infrastructure ETF November 12, 2009 0.85% EGShares China Infrastructure ETF November 12, 2009 0.85% EGShares Brazil Infrastructure ETF November 12, 2009 0.85% EGShares India Small Cap ETF November 12, 2009 0.85% EGShares China Mid Cap ETF November 12, 2009 0.85% EGShares Brazil Mid Cap ETF November 12, 2009 0.85% Emerging Global Shares INDXX Russia Small Cap Index Fund Emerging Global Shares INDXX Thailand Small Cap Index Fund Emerging Global Shares INDXX Malaysia Small Cap Index Fund EGShares India Consumer ETF February 24, 2011 0.89% EGShares India Financials ETF February 24, 2011 0.89% EGShares India Health Care ETF February 24, 2011 0.89% EGShares India Energy ETF February 24, 2011 0.89% EGShares India Basic Materials ETF February 24, 2011 0.89% EGShares India Utilities ETF EGShares India Technology ETF February 24, 2011 0.89% EGShares India Industrials ETF February 24, 2011 0.89% EGShares India Telecom ETF Emerging Global Shares INDXX Mexico Small/Mid Cap Index Fund Emerging Global Shares INDXX Indonesia Small Cap Index Fund EGShares Emerging Markets Food and Agriculture ETF February 24, 2011 0.85% EGShares Low Volatility Emerging Markets Dividend ETF February 24, 2011 0.85% EGShares Low Volatility India Dividend ETF February 24, 2011 0.89% Emerging Global Shares INDXX Emerging Markets REIT Index Fund Emerging Global Shares Nasdaq/OMX 100 China Index Fund EGShares India Consumer Services ETF NASDAQ India Fund NASDAQ Brazil Fund NASDAQ und EGShares Beyond BRICs ETF April 27, 2012 0.85% EGShares Emerging Markets Domestic Demand ETF April 27, 2012 0.85%
